ORDER

PER CURIAM.
AND NOW, this 26th day of September, 2005, Francine S. Gritz, a/k/a Francine R. Solomon, having been suspended from the practice of law in the State of Delaware for a period of six months by Opinion and Order of the Supreme Court of Delaware decided March 1, 2005; the said Francine S. Gritz, a/k/a Francine R. Solomon, having been directed on July 6, 2005, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Francine S. Gritz, a/k/a Francine R. Solomon, is suspended from the practice of law in this Commonwealth for a period of six months, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.